Citation Nr: 1511734	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to February 13, 2013, and 50 percent disabling thereafter. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2011 and October 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the RO denied entitlement to TDIU.  Subsequently in December 2014, the Veteran submitted a statement in support of his claim for TDIU which the Board accepts as a timely notice of disagreement (NOD).  The RO has not issued a statement of the case (SOC) on that issue.  Where a notice of disagreement has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

During the November 2013 VA examination, the Veteran stated that he was receiving benefits from the Social Security Administration (SSA).  It is not clear from the evidence of record whether he is receiving SSA disability benefits, or SSA retirement benefits.  If it is clarified that the Veteran is receiving disability benefits, these records must be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3)(2014); 38 C.F.R. § 3.159(c)(2)(2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).

Although the Veteran underwent a VA examination in November 2013, it was not clear from the examination report what the impact of his service-connected PTSD was on his ability to maintain employment.  Accordingly, on remand, another VA examination should be obtained that clearly discusses such.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who has treated him for his PTSD.  After securing any necessary release(s), relevant records should be requested.  In addition, obtain any relevant VA treatment records.  If any requested records are not available, the Veteran should be notified of such.

2.  Notify the Veteran that he may submit lay statements describing fully the various symptoms resulting from his service-connected PTSD, and the impact of these symptoms on his ability or inability to work.  

3.  Ascertain whether the Veteran is receiving SSA disability benefits.  If so, obtain all associated records, to include complete copies of the determination on a claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

4.  Following the above development, schedule the Veteran for an appropriate VA examination to determine the severity of the Veteran's PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies including psychological testing should be accomplished.  All pertinent symptomatology are to be reported in detail.  The examiner should also address the impact of the Veteran's PTSD on his daily life and his employability.  

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal for a higher rating for PTSD.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

6.  Issue the Veteran a statement of the case with respect to his claim for entitlement to a TDIU, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




